Dear Mr. Farley:
This office is in receipt of your opinion request dated December 19, 1996, in which you present issues relative to homestead exemptions. Specifically you ask whether homestead exemption claims on properties that have been placed in trust must be honored.
This office has consistently stated that property in trust is not entitled to a homestead exemption unless the settlor of the trust is also one of the trustees or he or his spouse is the principal beneficiary of the trust. Opinions 95-462, 91-312, 84-857, and 84-133.
The trust documents you have attached for our review indicate that the settlors in both instances are also the trustees of the respective properties. Therefore, it is the opinion of this office that homestead exemptions would apply to the trusts in question.
I trust this addresses your concerns. Please contact this office if you require further assistance.
Yours very truly,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
BY: __________________________ CARLOS M. FINALET, III ASSISTANT ATTORNEY GENERAL RPI:CMF:gbe